DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Action is in response to the Amendment of 02/25/2021.  Claims 15, 19, 23 and 24 have been amended and claims 35-38 added.  Claims 15-38 are currently pending in the instant Application.

Response to Arguments
Applicant’s arguments, see the Remarks, filed02/05/2021, with respect to the outstanding rejections of claims 19 and 23 under 35 USC 101 have been fully considered and are persuasive.  The outstanding rejections of claims 19 and 23 under 35 USC 101 have been withdrawn. 
Applicant’s arguments, see the Remarks, filed 02/05/2021, with respect to the outstanding rejections of claims 15-23 under 35 USC 112 have been fully considered and are persuasive.  The outstanding rejections of claims 19 and 23 under 35 USC 112 have been withdrawn.
Applicant’s arguments with respect to claim(s) 15-23 as rejected under 35 USC 103  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Election/Restrictions
Claim 24-35, directed to Invention II as identified in the Action of 10/05/2020, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/05/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15-19, 21, 22, 24, 25, 27-30, 32, and 36-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Philip Rodney Kwok, US 2002/0117177 in view of Gunaratnam et al, US 2007/0062539 and John R. Starr, US 5,441,046.
Regarding claim 15, Kwok discloses a patient interface assembly (the harness assembly of Figures 5 and 6 as per Paragraph 43 including nasal mask 42 described in Paragraph 35 with regard to an alternate embodiment sharing like feature 42, the assembly of Figures 5 and 6 including 42 being a headgear and nasal mask thus a patient interface assembly) configured to deliver a flow of breathable gas to a patient's airways (suitable for CPAP as per Paragraph 35) the patient interface assembly comprising a mask (42) configured to fluidly engage a patient’s nares (being suitable for CPAP as per Paragraph 35 thus sealing and a nasal mask thus configured for the nares), a positioning and stabilising structure (the harness assembly of Figures 5 and 6 taken to include 50, 56, 70 and 72) configured 
While masks having cushions are recited in the background (paragraph 3) and said mask appears to have a frame at 56 where joined by 54, Kwok does not expressly disclose in the embodiment of Figure 5, said patient interface assembly comprising a flexible cushion configured to sealingly engage the patient's nares, the  frame removably attached to the flexible cushion.  The harness of Kwok is attached to the frame at connectors (the portions of 56 through which 54 is looped as shown in Figure 5) however this is a direct connection lacking an intermediate flexible extending member.  Thus Kwok does not disclose a pair of flexible extending members that extend laterally from opposite sides of the frame and do not form an airflow path for the breathable gas each flexible extending member having a cantilever structure with an anchored end that is anchored to the frame, a free end, and a bend between the anchored end and the free end; and a pair of connectors that connect the flexible extending members to the headgear straps, wherein each connector is a protrusion that protrudes from a respective one of the flexible extending members at a location between the bend and the free end of the respective flexible extending member.  Kwok does not disclose one layer being made of plastic, the at least one plastic layer adding rigidity to the respective headgear strap.
Gunaratnam teaches a mask (10 in Figure 1 as per Paragraph 176) of a patient interface assembly (10 and headgear 20 in Figure 18 as per Paragraph 211, a mask and headgear analogous to those  of Kwok) comprising a flexible cushion (nozzle assembly 18 as per Paragraph 176, flexible as per Paragraph 186) configured to sealingly engage the patient's nares (as depicted in Figure 1, as per 
Gunaratnam and Kwok are analogous in that both are for the field of nasal masks for pressurized delivery.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the instant Invention to apply the mask comprising a removable flexible cushion having prongs to sealingly engage the nares and frame as of Gunaratnam as the mask of Kwok and to apply the polymer material of the straps of Gunaratnam as a layer of the straps of Kwok thus resulting in Kwok wherein said patient interface assembly comprises a flexible cushion configured to sealingly engage the patient's nares; a frame removably attached to the flexible cushion, and at least one layer being of said structure being made of plastic, the at least one plastic layer adding rigidity to the respective headgear strap.  It would have been obvious to do so for the purpose of achieving a mask and laminate straps as called for in Kwok using a known, suitable mask structure in the art of nasal masks and using known, suitable materials for straps of mask headgear.  Examiner respectfully points out that he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Further it would have been obvious to do so for the purpose of achieving sealing about the nasal airways with evenly distributed, limited pressure applied to the head and face thus maintaining patient comfort. 
Starr teaches a  nasal mask for gas delivery (Column 3, lines 35045) having a pair of flexible extending members (Figures 1-3, connector means 10 and 44 as per Column 10, lines 10-18, 10 taken to 
Starr and Kwok are analogous in that both are for the field of sealing nasal masks.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the instant Invention to apply the flexible extending members of Starr to Gunaratnam, effectively interposed between the mask frame and positioning and stabilising structure in Gunaratnam thus resulting in Gunaratnam comprising a pair 

Regarding claim 16, each extending member of Starr is configured (being resilient material as per Column 4, lines 5-15 of Starr) to flex toward and away from the frame (as shown in Figures 10A and 10B of Starr).
Regarding claim 17, the pair of headgear straps of Kwok are bifurcated (being split about opening 74 into upper and lower portions as shown in Figure 6 of Kwok) into an upper back strap (the portion of 72 above 74 being a first strap) and a lower back strap (the portion below 74, having portion 46 being a second strap).
Regarding claim 18, the upper back strap and the lower back strap of Kwok are separated by a slot (opening 74 as per Paragraph 44 of Kwok) in said pair of headgear straps.
Regarding claim 19, the upper back strap of Kwok is positioned at or proximal to a parietal bone(s) of the patient's head (46 being at the occipital region as Paragraph 36 and as depicted the portion above 74 being above the occipital region thus appreciably proximal and at the parietal bones of Kwok).
Regarding claim 21, the flexible cushion and the frame (those of Gunaratnam in the modified Kwok as detailed regarding claim 15 above) form a nasal mask (the modified mask 42 of Kwok).
Regarding claim 22, the flexible cushion and the frame (those of Gunaratnam in the modified Kwok as detailed regarding claim 15 above) are configured to be entirely above the patient's mouth (as disclosed by Kwok in Figure 5 and Paragraph 42 thereof.  It is noted that the configuration of a mask to be entirely above the mouth is disclosed by Kwok and maintained in the modified Kwok and also that the structures of Gunaratnam applied as the mask in the modified Kwok are those of a nasal mask seating along an upper lip and above thus entirely above the mouth) when the flexible cushion sealingly engages the patient's face (as depicted in Figure 5 of Kwok).
Regarding claim 24, Kwok discloses a patient interface assembly (the harness assembly of Figures 5 and 6 as per Paragraph 43 including nasal mask 42 described in Paragraph 35 with regard to an alternate embodiment sharing like feature 42, the assembly of Figures 5 and 6 including 42 being a headgear and nasal mask thus a patient interface assembly) configured to deliver a flow of breathable gas to a patient's airways (suitable for CPAP as per Paragraph 35) the patient interface assembly comprising a mask (42) configured to sealingly engage  a patient’s nares (being suitable for CPAP as per Paragraph 35 thus sealing and a nasal mask thus configured for the nares), and headgear (the harness assembly of Figures 5 and 6 taken to include 50, 54, 70 and 72) configured (extending about the head of a patient ad depicted and as per Paragraph 2)  to maintain the patient interface in sealed engagement with the patient's nares (as depicted in Figure 5), the headgear comprising an upper strap (portion of 72 above the opening of Paragraph 43) and a lower strap (the portion of 72 below the opening of Paragraph 43) that together form a cradle configured to engage a back of the patient's head and serve as an anchor point (paragraph 43), the headgear further comprising a pair of side straps (54) attached to the patient interface, wherein each of the side straps extend from the cradle along a respective side of the patient's head (as per Paragraph 42) toward first and second arms of the frame (at 56 as depicted), wherein each of the side straps have a multi-layered structure (alternately, being a laminate as per 
While masks having cushions are recited in the background (paragraph 3) and said mask appears to have a frame at 56 where joined by 54, Kwok does not expressly disclose in the embodiment of Figure 5, said patient interface assembly comprising a flexible cushion configured to sealingly engage the patient's nares, the  frame removably attached to the flexible cushion.  The harness of Kwok is attached to the frame at connectors (the portions of 56 through which 54 is looped as shown in Figure 5) however this is a direct connection lacking an intermediate flexible extending member.  Thus Kwok does not disclose a pair of flexible extending members that extend laterally from opposite sides of the frame and do not form an airflow path for the breathable gas each flexible extending member having a cantilever structure with an anchored end that is anchored to the frame, a free end, and a bend between the anchored end and the free end; and a pair of connectors that connect the flexible extending members to the headgear straps, wherein each connector is a protrusion that protrudes from a respective one of the flexible extending members at a location between the bend and the free end of the respective flexible extending member.  Kwok does not disclose one layer being made of plastic, wherein the at least one plastic layer is a rigidizer that adds rigidity to the respective side strap, and wherein each rigidizer is connected to a respective one of the first and second arms by way of a connector. 
Gunaratnam teaches a mask (10 in Figure 1 as per Paragraph 176) of a patient interface assembly (10 and headgear 20 in Figure 18 as per Paragraph 211, a mask and headgear analogous to those  of Kwok) comprising a flexible cushion (nozzle assembly 18 as per Paragraph 176, flexible as per Paragraph 186) configured to sealingly engage the patient's nares (as depicted in Figure 1, as per Paragraph 341) a frame (16) removably attached to the flexible cushion (in the removable embodiment of Paragraph 176).  Gunaratnam also teaches a positioning and stabilizing headgear structure (20 as per 
Gunaratnam and Kwok are analogous in that both are for the field of nasal masks for pressurized delivery.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the instant Invention to apply the mask comprising a removable flexible cushion having prongs to sealingly engage the nares and frame as of Gunaratnam as the mask of Kwok and to apply the polymer material of the straps of Gunaratnam as a layer of the straps of Kwok thus resulting in Kwok wherein said patient interface assembly comprises a flexible cushion configured to sealingly engage the patient's nares; a frame removably attached to the flexible cushion, and at least one layer being of said structure being made of plastic, the at least one plastic layer adding rigidity to the respective headgear strap wherein the at least one plastic layer is a rigidizer that adds rigidity to the respective side strap.  It would have been obvious to do so for the purpose of achieving a mask and laminate straps as called for in Kwok using a known, suitable mask structure in the art of nasal masks and using known, suitable materials for straps of mask headgear.    Examiner respectfully points out that he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Further it would have been obvious to do so for the purpose of achieving sealing about the nasal airways with evenly distributed, limited pressure applied to the head and face thus maintaining patient comfort.
Starr teaches a  nasal mask for gas delivery (Column 3, lines 35045) having a pair of flexible extending members (Figures 1-3, connector means 10 and 44 as per Column 10, lines 10-18, 10 taken to include a the attached unit of 42 and 44 taken to include 42’ as per as per Column 3, lines 45-50) that 
Starr and Kwok are analogous in that both are for the field of sealing nasal masks.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the instant Invention to apply the flexible extending members of Starr to Gunaratnam, effectively interposed between the mask frame and positioning and stabilising structure in Gunaratnam thus resulting in Gunaratnam comprising a pair of flexible extending members that extend laterally from opposite sides of the frame and do not form an 

Regarding claim 25, each connector (14 of Starr in the modified Kwok) is located at a position on the respective arm that overlaps the respective rigidizer (each of 14 being encircled by a loop of the strap, including rigidizer in the modified Kwok, thus overlapping the rigidizer in a direction toward and away from the patient).
Regarding claim 27, both of the side straps are connected to the cradle at a point (the point of 70 joined by 72 in Kwok) located posterior of and generally above the patient's ears in use (as shown in Figure 5 of Kwok and as per Paragraph 43).
Regarding claims 28 and 29, Kwok does not disclose an upper strap adjustment and/or a lower strap adjustment, and wherein the upper strap adjustment and/or the lower strap adjustment comprises a buckle.
Gunaratnam teaches a buckle (570 in Figure 59) for strap adjustment (Paragraph 311 of Gunaratnam).
Gunaratnam and Kwok are analogous in that both are for the field of sealing nasal masks for pressurized delivery.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the instant Invention to apply the buckle of Gunaratnam as a means for strap adjustment in Kwok.   It 
Regarding claim 30, the headgear provides only a two point connection (as shown in Figure 5 of Kwok, where 54 join 56) to the frame.
Regarding claim 32, the frame (of Gunaratnam in the modified Kwok) is rigid or semi-rigid (rigid as per Paragraph 177 of Gunaratnam).
Regarding claim 36, the flexible extending members of Starr in the modified Kwok and the headgear straps of Kwok are rotationally fixed relative to each other (the straps and extending members being joined as shown in Figure 10A of star, by having a strap looped about an effective arm, thus being rotationally fixed about the longitudinal axis of the strap) when they are connected to each other.  
Regarding claim 37, the pair of flexible extending members of Starr are resiliently flexible (as per Column 4, lines 5-10 and 20-25 of Starr, the pivot means thereof being formed of resilient deformable material).  
Regarding claim 38, each connector of Starr protrudes from the respective flexible extending member at a position on the respective flexible extending member that overlaps the corresponding headgear strap (as shown in Figure 10A of Starr, the headgear strap being looped through each connector below, as when oriented ads depicted in Figure 10A, the portion of the connector protruding above 42 or 42’).

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwok, Starr and Gunaratnam as applied to claim 24 above , and further in view of Ging et al., US 6,907,882. Kwok does not disclose wherein the cushion includes a groove or channel, wherein the frame includes a projecting rim, and wherein the projecting rim is receivable in the groove or channel to releasably mount the cushion to the frame.

Ging and Kwok are analogous in that both are for the field of sealing nasal masks for pressurized delivery.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the instant Invention to apply the cushion and frame mounting comprising a groove and time as taught by Kwok to the cushion and frame of Ging.   It would have been obvious to do so for the purpose of allowing removal with preferably secure removal force as per Column 30, lines 30-35 of Ging.

Claims 20, 23, 26, and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwok, Starr and Gunaratnam as applied to claims 15 and 24 above , and further in view of Leslie Hoffman, US 2007/0163600. 
Regarding claim 20, Kwok does not disclose at least one of the lower back strap and the upper back strap to comprise an adjustment mechanism configured to adjust a length of the upper back strap and/or the lower back strap.
Hoffman teaches an adjustment mechanism (Figures 1A and 23, the coupling of two units of top strap 206 where the two units of 206 are joined at 212 by hook and loop material as per Paragraphs 103 and 104) configured to adjust a length of the upper back strap (the assembly of both units of top strap 206, forming an effective single strap when coupled, adjustable by varying overlap at 212 as per Paragraph 104) and similarly wherein a lower back strap comprises said mechanism (212 within lower head straps 206).

Regarding claim 23, (being resilient material as per Column 4, lines 5-15 of Starr) to flex toward and away from the frame (as shown in Figures 10A and 10B of Starr), the pair of headgear straps are bifurcated (being split about opening 74 into upper and lower portions as shown in Figure 6) into an upper back strap (the portion of 72 above 74 being a first strap) and a lower back strap (the portion below 74, having portion 46 being a second strap), the upper back strap and the lower back strap are separated by a slot (opening 74 as per Paragraph 44) in said pair of headgear straps, the upper back strap is positioned at or proximal to a parietal bone(s) of the patient's head (46 being at the occipital region as Paragraph 36 and as depicted the portion above 74 being above the occipital region thus appreciably proximal and at the parietal bones), the flexible cushion and the frame (those of Gunaratnam in the modified Kwok as detailed regarding claim 15 above) form a nasal mask (the modified mask o42 of Kwok and , the flexible cushion and the frame (those of Gunaratnam in the modified Kwok as detailed regarding claim 15 above) are configured to be entirely above the patient's mouth (as disclosed by Kwok in Figure 5 and Paragraph 42 thereof.  It is noted that the configuration of a mask to be entirely above the mouth is disclosed by Kwok and maintained in the modified Kwok and also that the structured of Gunaratnam applied as the mask in the modified Kwok are those of a nasal 
Hoffman teaches an adjustment mechanism (Figures 1A and 23, the coupling of two units of top strap 206 where the two units of 206 are joined at 212 by hook and loop material as per Paragraphs 103 and 104) configured to adjust a length of the upper back strap (the assembly of both units of top strap 206, forming an effective single strap when coupled, adjustable by varying overlap at 212 as per Paragraph 104) and similarly wherein a lower back strap comprises said mechanism (212 within lower head straps 206).
Hoffman and Kwok are analogous in that both are for the field of nasal interfaces for pressurized delivery.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the instant Invention to apply the adjustment mechanism of Hoffman to each of the upper back strap and lower back strap of Kwok, effectively dividing the back straps and interposing couplings of hook and loop fastener material, thus resulting in Kwok wherein the lower back strap and the upper back strap comprise an adjustment mechanism configured to adjust a length of the upper back strap and the lower back strap.  It would have been obvious to do so for the purpose as taught by Hoffman of allowing selective adjustment of head straps and (as per Paragraph 3 of Hoffman) providing enhanced mobility and comfort.
Regarding claim 26, Kwok does not disclose at least one of the side straps is connected to the cradle by a connector that permits adjustment of the position of the cradle relative to that side strap.
Hoffman teaches an adjustment mechanism (Figures 1A and 23, the coupling of two units of top strap 206 where the two units of 206 are joined at 212 by hook and loop material as per Paragraphs 103 
Hoffman and Kwok are analogous in that both are for the field of nasal interfaces for pressurized delivery.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the instant Invention to apply the adjustment mechanism of Hoffman to each of the upper back strap and lower back strap of Kwok, effectively dividing the back straps and interposing couplings of hook and loop fastener material, thus resulting in Kwok connected to the cradle by a connector that permits adjustment of the position of the cradle relative to that side strap.  It would have been obvious to do so for the purpose as taught by Hoffman of allowing selective adjustment of head straps and (as per Paragraph 3 of Hoffman) providing enhanced mobility and comfort.
Regarding claim 34, Kwok does not disclose said assembly further comprising a retractable tube attached to the frame.
Hoffman teaches a retractable tube (hose 68 in Figure 2B as per Paragraph 94, retractable by way of articulation of ball joints 92 as per Paragraph 67) attached to the patient interface (110) thereof.
Hoffman and Kwok are analogous in that both are for the field of nasal interfaces for pressurized delivery.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the instant Invention to modify Kwok to include the retractable tube of Hoffman attached to the mask and frame thereof.  It would have been obvious to do so for the purpose of achieving pressurized gas delivery by way of a known, suitable hose in the art with enhanced mobility and comfort (as per Paragraph 3 of Hoffman).

Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwok, Starr and Gunaratnam as applied to claim 24 above , and further in view of Smith et al., US 2004/0255948. Kwok does not disclose said assembly further comprising an exhaust vent that comprises a mesh material.
Smith teaches a vent (Figure 1A as per Paragraph 61) or a patient interface assembly for breathable gas delivery (as per the Abstract of Smith) that comprises a mesh material (102 as per Paragraph 61).
Smith and Kwok are analogous in that both are for the field of airway interfaces for pressurized delivery.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the instant Invention to modify the mask of Kwok to include the vent comprising a mesh material as taught by Smith.  It would have been obvious to do so for the purpose as taught by Smith of allowing venting with low noise (as per Paragraphs 10 and 12 of Smith).

Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwok, Starr, and Gunaratnam as applied to claim 24 above , and further in view of Ging, Smith and Hoffman. Kwok discloses both of the side straps are connected to the cradle at a point (the point of 70 joined by 72 in Kwok) located posterior of and generally above the patient's ears in use (as shown in Figure 5 of Kwok and as per Paragraph 43) wherein , the headgear provides only a two point connection (as shown in Figure 5 of Kwok, where 54 join 56) to the frame wherein the frame (of Ging in the modified Kwok) is rigid or semi-rigid (rigid as per Column 1, lines 58-63 of Ging).
Kwok does not disclose at least one of the one of the side straps is connected to the cradle by a connector that permits adjustment of the position of the cradle relative to that side strap. Kwok does not disclose said assembly further comprising a retractable tube attached to the frame. Kwok does not disclose said assembly further comprising an exhaust vent that comprises a mesh material. Kwok does 
Gunaratnam teaches a buckle (570 in Figure 59) for strap adjustment (Paragraph 311 of Gunaratnam).
Gunaratnam and Kwok are analogous in that both are for the field of sealing nasal masks for pressurized delivery.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the instant Invention to apply the buckle of Gunaratnam as a means for strap adjustment in Kwok.   It would have been obvious to do so for the purpose of allowing selective adjustment of head straps and providing enhanced mobility and comfort.
Ging teaches a cushion (40 in Figure 27a as per Column 29, lines 25-30) to include a groove or channel(that above 431 engaged by 30 above 33 as shown in Figure 27d, as per Column 29, lines 35-40, wherein the frame (20 in Ging) includes a projecting rim (30), and wherein the projecting rim is receivable in the groove or channel to releasably mount the cushion to the frame (as shown in figure 27d, releasable as per Column 30, lines 30-35).
Ging and Kwok are analogous in that both are for the field of sealing nasal masks for pressurized delivery.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the instant Invention to apply the cushion and frame mounting comprising a groove and time as taught by Kwok to the cushion and frame of Ging.   It would have been obvious to do so for the purpose of allowing removal with preferably secure removal force as per Column 30, lines 30-35 of Ging.
Hoffman teaches an adjustment mechanism (Figures 1A and 23, the coupling of two units of top strap 206 where the two units of 206 are joined at 212 by hook and loop material as per Paragraphs 103 and 104) configured to adjust a length of the upper back strap (the assembly of both units of top strap 
Hoffman and Kwok are analogous in that both are for the field of nasal interfaces for pressurized delivery.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the instant Invention to apply the adjustment mechanism of Hoffman to each of the upper back strap and lower back strap of Kwok, effectively dividing the back straps and interposing couplings of hook and loop fastener material, thus resulting in Kwok connected to the cradle by a connector that permits adjustment of the position of the cradle relative to that side strap.  It would have been obvious to do so for the purpose as taught by Hoffman of allowing selective adjustment of head straps and (as per Paragraph 3 of Hoffman) providing enhanced mobility and comfort.  Further it would have been obvious to one of ordinary skill in the art at the time of the instant Invention to modify Kwok to include the retractable tube of Hoffman attached to the mask and frame thereof.  It would have been obvious to do so for the purpose of achieving pressurized gas delivery by way of a known, suitable hose in the art with enhanced mobility and comfort (as per Paragraph 3 of Hoffman).
Smith teaches a vent (Figure 1A as per Paragraph 61) or a patient interface assembly for breathable gas delivery (as per the Abstract of Smith) that comprises a mesh material (102 as per Paragraph 61).
Smith and Kwok are analogous in that both are for the field of airway interfaces for pressurized delivery.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the instant Invention to modify the mask of Kwok to include the vent comprising a mesh material as taught 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VICTORIA MURPHY/Primary Examiner, Art Unit 3785